On Denial of Rehearing
PER CURIAM.
Counsel for plaintiffs has called attention to an error of fact in our opinion, We stated the Uptown Shopping Center “is located on one side of the property at a distance of some three hundred twenty feet.” This is actually the alleged distance from plaintiffs’ lots to commercial property lying south and southwest of the lots. The Uptown Shopping Center is alleged to be immediately across Thornhill Street, which bounds plaintiffs’ property on the east. This error is without legal significance and does not in any way affect our judgment in this .case.